Citation Nr: 0700804	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left sided hemiparesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied the veteran's request to reopen 
his claims for entitlement to service connection for a 
seizure disorder and left sided hemiparesis.


FINDINGS OF FACT

1.  In January 1991, the Board denied entitlement to service 
connection for a seizure disorder.

2.  The evidence associated with the claims file subsequent 
to the January 1991 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a seizure disorder.

3.  A seizure disorder is not shown by competent medical 
evidence to have a nexus or relationship to service.

4.  In October 1989, the Board denied entitlement to service 
connection for left sided hemiparesis.

5.  The evidence associated with the claims file subsequent 
to the October 1989 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left sided hemiparesis.

6.  A left sided hemiparesis is not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The Board's January 1991 decision, denying entitlement to 
service connection for a seizure disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the January 1991 Board 
decision denying entitlement to service connection for a 
seizure disorder is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  A seizure disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

4.  The Board's October 1989 decision, denying entitlement to 
service connection for left sided hemiparesis is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

5.  The evidence submitted since the October 1989 Board 
decision denying entitlement to service connection for left 
sided hemiparesis is new and material.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

6.  Left sided hemiparesis was not incurred in or aggravated 
by active military service, and it may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

In addition, the notice provided in October 2002 and March 
2004 statement of the case addressed the specific information 
and evidence necessary to reopen the claims for service 
connection, and adequately informed him of the specific basis 
for the prior denial of his claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Private medical 
records are available and the veteran was afforded a Board 
Video Conference hearing in which he failed to appear.  The 
veteran did testify at a Decision Review Officer hearing in 
July 2004.  There is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claims for service connection for a seizure 
disorder and left sided hemiparesis were denied in March 
1987, October 1989, and January 1991 Board decisions.  

The veteran attempted to reopen his claim in June 2002.  By a 
rating decision dated September 2002, the RO denied reopening 
the claims because the veteran had not submitted new and 
material evidence.

Evidence received after the October 1989 and January 1991 
Board decisions included a February 2005 statement from 
Robert W. Stein, M.D., which indicated that veteran's seizure 
disorder was related to his history of a motor vehicle 
accident with skull fracture.  It was also noted that the 
seizures could be related to the arteriovenous malformation 
(AVM) with hemorrhage which was identified in the 1960's and 
1970's.  The veteran is noted to have undergone a surgical 
removal of the AVM, and to have developed left sided 
hemiparesis postoperatively.

As this letter shows a possible nexus between the veteran's 
reported motor vehicle accident while in service and his 
seizure disorder and resultant post operative left sided 
hemiparesis, it is pertinent to a major element required to 
establish service connection.  To fairly assess the evidence, 
the claims must be re-opened and reviewed on the basis of the 
entire record.  Accordingly, the claims are re-opened.

III.  Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as epilepsies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

IV.  Seizure disorder and left sided hemiparesis

Background

Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active service are not 
available.  A response from the National Personnel Records 
Center (NPRC) stated that no records of the claimant were 
available, and suggested that all such records may have been 
destroyed in a 1973 fire at the NPRC, St. Louis.  Notably, 
morning reports and sick reports were obtained in 1988.  
These reports show that the veteran was hospitalized for 
unspecified disorders from July 11 to July 16, 1949, after 
which, he was returned to duty.  He was also seen by medical 
personnel in January and March 1950.  Each time, he was 
returned to duty the same day.  These records do not reveal 
the nature and extent of any medical treatment provided or 
injury incurred.

Copies of a personal letter and get well card dated in August 
1949 and April 1950, indicates that he "cracked himself 
up".  

In February 1976, the veteran was hospitalized at the Maine 
Medical Center for right AVM.  Records from April to May 1976 
show treatment for the AVM, that the appellant had a post 
operative hematoma, and that he was hospitalized for right 
temporal lobe pathology and paresis of the left arm and leg.  
A history of an in-service jeep accident was not recorded.

In February and April 1984 and April 1986, C.A. Brinkman, 
M.D., reported that in late 1975, the veteran had had 
seizures manifested by jerking of the left arm and leg and 
episodes of dizziness.  Following an angiogram he was found 
to have right AVM, which was resected in April 1976.  
Following the resection he developed acute cerebral edema and 
left hemiparesis.

In July 1988, the veteran submitted written documentation at 
a RO hearing.  

Another report by Dr. Brinkman in February 1989 stated that 
trauma could produce AVM bleeding with partial complex 
seizures.  Dr. Brinkman acknowledged that he did not have 
documentation of any accident. 

The veteran submitted various medical articles regarding 
epilepsy as a result of trauma.

Treatment reports from the VA Medical Center from September 
2000 to September 2001 show treatment for his disorders.  

Treatment records from St. Andrews Hospital dated in May 2002 
show treatment for a seizure disorder.

Treatment reports from Family Care Medical Center dated April 
1995 to August 2002 show treatment, in pertinent part, for 
left hemiparesis and a seizure disorder.

At his July 2004 Decision Review Officer hearing, the veteran 
testified that his seizures and left sided hemiparesis were a 
result of a jeep accident while stationed in Austria in 1950.  
He indicated that he had seizures after the accident and was 
seen by an Austrian doctor who told the veteran he had 
Epilepsy.  He testified that he told the doctor not to put it 
in his file because he was frightened.  The veteran disputed 
the Board's decision and stated that typically Vietnam 
veterans have had head injuries and now had seizure disorders 
so that a 26 year gap between his head injury and his 
seizures and or treatment was not unusual.  He testified that 
after the accident he was in the hospital for two and a half 
months.  He stated that he had suffered a head injury and 
fractured his left scapula.

In letters submitted in February 2005 by Robert W. Stein, 
M.D., of Penobscot Bay Neurology, the physician indicated 
that the veteran was involved in a motor vehicle accident in 
the early 1950s while in the military.  The physician stated 
that the veteran suffered a severe closed head injury with 
loss of consciousness at the scene and he was said to have 
suffered a skull fracture, fractured clavicle, multiple 
abrasions, and contusions.  The physician noted that within 
several years after this the veteran began to experience 
spells which were consistent with partial seizures with 
secondary generalization.  The physician opined that it was 
his suspicion that the spells the veteran suffered at the 
time were post-traumatic epilepsy.  It was noted that this 
conclusion was complicated by the discovery in the 1970s of 
an AVM.  The physician indicated that certainly this cerebral 
vascular malformation could have been responsible for his 
seizure disorder but based upon the time course of the 
initial spells, as related in his present history, the 
physician thought it was more likely than not that these 
spells were initially post-traumatic in origin.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a seizure disorder and left sided 
hemiparesis.  

The February 1989 statement from Dr. Brinkman indicated he 
would agree that trauma could produce AVM bleeding with 
partial complex seizures.  Notably, Dr. Brinkman stated that 
he had no documentation of any accident.  In February 2005 
letters from Dr. Stein stated that it was his suspicion that 
the spells the veteran suffered at the time of the 
appellant's reported accident were post-traumatic epilepsy.  
Dr. Stein indicated further that the cerebral vascular 
malformation could have been responsible for his seizure 
disorder but based upon the time course of the initial 
spells, as related by the veteran's history, it was more 
likely than not that these spells were initially post-
traumatic in origin.  

It is evident that these statements were based on the 
veteran's self reported history, as there is no medical 
evidence indicating that the appellant suffered a severe 
closed head injury with loss of consciousness in-service or 
that within one year after the alleged accident in service he 
began experiencing seizures or hemiplegia.  Rather, the 
record shows that the veteran's episodes of dizziness and 
progressive jerking started in 1975.  Therefore, there is no 
objective contemporaneous basis for Dr. Stein's statement.  
Because "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence," Swann v. Brown, 5 Vet. App. 229, 233 
(1993), these statements are inadequate to establish a 
connection between the veteran's current seizure disorder and 
left sided hemiparesis to service.  Such a connection is 
essential to a claim of entitlement to service connection.

While the Board agrees with the general statement by Dr. 
Brinkman that seizures and bleeding from an AVM might be 
caused by trauma, the Board does not agree that the veteran's 
particular disability resulted from trauma he might have 
sustained in service because seizures and hemiparesis were 
not clinically reported until many years after service.  
Simply put, there is no contemporaneously recorded evidence 
documenting in-service trauma, and neither disorder was 
clinically manifested until decades postservice.

Presumptive service connection is not warranted because there 
is no competent evidence of compensably disabling epilepsy 
within the first year following separation from active duty.  
The medical evidence shows that the veteran's seizures and 
left sided hemiparesis began more than 20 years after his 
separation from service.  Under these circumstances, the 
preponderance of the evidence is against finding that he has 
a seizure disorder or residuals of left sided hemiparesis due 
to any in-service disease or injury.  Accordingly, the claims 
must be denied. 

In reaching this decision the Board considered the clinical 
literature submitted in support of the appellant's claim.  
This literature, however, does not address the individual 
specifics of the veteran's case.  Hence, it is of minimal 
probative value. Sacks v. West, 11 Vet. App. 314 (1998)


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a seizure 
disorder.  Entitlement to service connection for a seizure 
disorder is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for left sided 
hemiparesis.  Entitlement to service connection for left 
sided hemiparesis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


